In an action to recover damages for wrongful death and for conscious pain and suffering, the jury rendered a verdict in favor of plaintiff against defendants, and the court granted the motion of defendant Norda Essential Oil & Chemical Company, Inc., to set aside the verdict and to dismiss the complaint as to it. The appeal, as limited by appellant’s brief, is from so much of the judgment entered thereon as granted the motion. Judgment insofar as appealed from affirmed, without costs. No opinion. Wenzel, Beldoek, Murphy and Kleinfeld, JJ., concur; Nolan, P. J., dissents and votes to modify the judgment by striking from the second decretal paragraph thereof everything following the words “set aside and that ” and by substituting therefor the words “ a new trial be had between the plaintiff and said defendant.”